Case: 19-70019      Document: 00515924220           Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                July 2, 2021
                                     No. 19-70019
                                                                              Lyle W. Cayce
                                                                                   Clerk

   Gary Green,

                                                              Petitioner—Appellant,

                                         versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CV-2197


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Per Curiam:*
          Gary Green was convicted of capital murder in Texas state court.
   Following Green’s unsuccessful direct appeal and state postconviction
   proceedings, Green filed a petition for a writ of habeas corpus in federal district
   court. The district court denied Green’s petition and denied him the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-70019      Document: 00515924220            Page: 2    Date Filed: 07/02/2021




                                      No. 19-70019


   certificate of appealability (“COA”) that would allow him to appeal the
   denial. See Green v. Davis, 414 F. Supp. 3d 892, 895 (N.D. Tex. 2019). He
   now moves this court for a COA. Because reasonable jurists would not
   debate the correctness of the district court’s determinations, we DENY
   Green’s motion.
   I. Background and Procedural History
      A. Green’s Background and the Offense
          Gary Green asserts that he has had a life-long history of psychiatric
   disorders. Several members of his family suffered from severe mental illness,
   and Green’s father allegedly violently abused Green and his mother when he
   was a child. Throughout his life, Green purportedly exhibited signs of
   paranoia and mental illness, including speaking of and attempting suicide,
   believing others were out to “get him,” hearing demons, and believing
   vampires were following him.
          In 2010, Green was indicted on a single count of Capital Murder for
   the September 21, 2009 deaths of his wife, Lovetta Armstead, and her six-
   year-old daughter, Jazzmen Montgomery. About a month prior to the
   killings, Green had checked himself into a mental hospital, where he was
   diagnosed with major depressive disorder with psychotic features and
   prescribed a schizophrenia medication. The hospital determined that Green
   did not need to be committed and discharged him. Two days later, a different
   doctor diagnosed Greene with bipolar disorder in an outpatient setting. 1
          Then, about a week before the date of the offenses, Green learned that
   Armstead was seeking to have their marriage annulled. On the day of the
   crime, Armstead wrote two notes to Green stating that, although she loved


          1
            According to Green, both diagnoses were incorrect and the prescription was
   inappropriate for his condition.




                                           2
Case: 19-70019     Document: 00515924220           Page: 3   Date Filed: 07/02/2021




                                    No. 19-70019


   Green, she had to do what was best for her, and that meant their parting ways
   and Green moving out of their home immediately. When Green read the
   notes, he wrote a note in response that expressed his rage and belief that
   Armstead and her children were involved in a plot against him. The note
   stated that Green planned to take five lives, including his own. Green then
   fatally stabbed Armstead and drowned Montgomery in a bathtub.
          After Green killed Armstead and Montgomery, he also attempted to
   kill Armstead’s sons, Jerome and Jerrett. The boys convinced Green to spare
   their lives, and they later recounted that Green told them he had killed
   Armstead because he loved her “to death” and did not want a divorce. Green
   told the boys that he intended to kill himself and then attempted suicide by
   consuming a large amount of Tylenol and Benadryl.
          The attempt was unsuccessful, and several hours later, Green turned
   himself into police and proceeded to confess to the killings. During the
   confession, Green told police that he had heard voices in his head telling him
   to kill Armstead and her children, that he believed the family was plotting
   against him, and that he thought by killing the family he would ensure that
   they would all be reunited in heaven.
      B. State Court Proceedings
          1. Trial and Direct Appeal
          At trial, the State presented various testimony and other evidence of
   the events just recounted, including the note Green had written and a video
   of Green’s confession. Green’s trial counsel presented no evidence during
   the guilt/innocence phase of the trial, and one of his attorneys stated to the
   jury in closing that the State had established its case, the proof was
   undeniable, and counsel expected the jury to find Green guilty. The jury
   convicted Green as charged.




                                           3
Case: 19-70019     Document: 00515924220           Page: 4    Date Filed: 07/02/2021




                                    No. 19-70019


          During the punishment phase of the trial, the State presented
   evidence of Green’s previous violent conduct. The State first introduced
   testimony by Green’s high school girlfriend Jennifer Wheeler that after she
   broke up with Green, she gave Green a ride home one morning when she saw
   him at a bus stop near her house. During this encounter, Green forced
   Wheeler into the passenger seat, drove her to a park, strangled her with his
   shoelaces, and stabbed her in the chest. He then drove Wheeler to the
   hospital, where he lied and told her family that she had been robbed. Green
   pled guilty to aggravated assault based on the incident.
          The State also presented testimony from Shulonda Ransom, another
   of Green’s ex-girlfriends and the mother of his child. Ransom testified that
   Green physically abused her by hitting and choking her while she was
   pregnant with their son—once, to the point that Ransom lost consciousness.
   Last, the State introduced evidence that Green had been involved in an
   armed robbery of a grocery store to which he later confessed.
          Green’s trial counsel presented evidence of the extensive history of
   mental illness and abuse in Green’s family. This included the testimony of
   Dr. Gilbert Martinez, who had performed a clinical psychological and
   neurological examination of Green following Green’s killing of Armstead and
   Montgomery. Dr. Martinez opined that Green suffered from schizoaffective
   disorder of the bipolar type, severe chronic depression, and manic episodes
   or bipolarity. Martinez further stated that Green exhibited features of
   paranoid personality disorder, borderline personality disorder, and avoidant
   personality disorder.
          The defense also introduced evidence that Green performed poorly in
   school, consistently scoring in the lowest 10% of his cohort, but had
   nonetheless never received any special education. Dr. Martinez testified that




                                         4
Case: 19-70019      Document: 00515924220           Page: 5     Date Filed: 07/02/2021




                                     No. 19-70019


   Green is not intellectually disabled but has a full-range IQ of only 78 or 79,
   which places him at the higher end of the “borderline” range.
          After the close of evidence, the jury found by special verdict that there
   was “a probability that the Defendant, Gary Green, would commit future
   criminal acts of violence that would constitute a continuing threat to society”
   and that “taking into consideration all of the evidence, including the
   circumstances of the offense, the Defendant’s character and background, and
   the personal moral culpability of the Defendant, Gary Green, [there was not]
   a sufficient mitigating circumstance or circumstances to warrant that a
   sentence of life imprisonment rather than a death sentence be imposed.”
   The trial court sentenced Green to death as required by Texas law. Green
   appealed to the Texas Court of Criminal Appeals (“TCCA”), which
   affirmed his conviction, and the United States Supreme Court denied
   Green’s petition for a writ of certiorari. Green v. State, 133 S. Ct. 2766 (2013).
          2. State Habeas Petition
          Green then filed a state habeas petition. In his petition, Green asserted
   twenty claims for relief. These included, as relevant here, that under Atkins
   v. Virginia, 536 U.S. 304 (2002), the Eighth Amendment prohibited
   executing him because he is intellectually disabled; that, under Atkins, the
   Eighth Amendment prohibited executing Green because he is mentally ill;
   and that Green was denied due process as guaranteed by the Fourteenth
   Amendment because jurors saw him in shackles without the trial court
   finding that the restraints were necessary. Green also raised a range of claims
   that collectively alleged his trial counsel was constitutionally ineffective for
   failing to investigate or present various evidence relating to Green’s Atkins
   claims and his claim of diminished capacity due to mental illness at the time
   he committed the offense.




                                           5
Case: 19-70019        Document: 00515924220             Page: 6      Date Filed: 07/02/2021




                                         No. 19-70019


             Following an extensive evidentiary hearing, the state court issued its
   findings of fact and conclusions of law, recommending that the petition be
   denied. On June 24, 2015, the TCCA issued an order adopting the state
   habeas court’s findings and conclusions. Ex parte Green, No. WR-81,575-01,
   2015 WL 3899220, at *1 (Tex. Crim. App. June 24, 2015). The TCCA also
   stated without further explanation that, alternatively, Green’s mental-
   illness-based Atkins claim and his claims related to his shackling during trial
   were procedurally barred. 2 Id. at *1. The TCCA thus denied Green habeas
   relief.
       C. The Present Federal Habeas Petition
             On June 13, 2016, Green filed a timely federal habeas petition with the
   U.S. District Court for the Northern District of Texas that asserted largely
   similar claims to those that he had raised in his state habeas proceeding. With
   respect to his claims related to his trial counsel’s purported ineffectiveness
   for failing to investigate and litigate Green’s diminished capacity at the time
   of the killings, Green this time focused on his experiencing “abandonment
   rage” as a result of Armstead’s attempts to end their relationship, which he
   argued would negate the mens rea required for a capital murder conviction.
   Green contended that this was a different claim than the one he had raised in
   his state habeas proceedings, and he argued that his state habeas counsel’s
   ineffective assistance was reason to permit him to raise the new claim for the
   first time in his federal habeas petition (as well as to excuse the procedural
   defaults identified by the TCCA).See Trevino v. Thaler, 569 U.S. 413, 422–



             2
             The TCCA may have concluded that these claims could not be brought in
   Green’s state habeas proceeding because they were not raised at trial or on direct appeal.
   Although these procedural defaults would likely provide an “independent and adequate
   state ground” for denying federal habeas relief on these claims, see Coleman v. Thompson,
   501 U.S. 722, 731 (1991), we ultimately resolve them on other grounds, see infra, n. 4.




                                               6
Case: 19-70019      Document: 00515924220           Page: 7     Date Filed: 07/02/2021




                                     No. 19-70019


   427 (2013) (holding ineffective assistance of state-habeas counsel may be
   grounds for raising an otherwise defaulted ineffective-assistance-of-trial-
   counsel claim); Martinez v. Ryan, 566 U.S. 1, 12–14 (2012) (same).
          Green also filed two motions seeking funding under 18 U.S.C.
   § 3599(f) for his federal habeas counsel to retain experts to evaluate Green for
   adaptive deficits in relation to his Atkins intellectual-disability claim, as well
   as to assess whether the mental health evaluation conducted by the defense
   experts at trial was adequate and to determine whether an adequate
   evaluation of Green’s mental health at the time of the offense could still be
   performed. The motions were referred to a magistrate judge, who then
   issued recommendations that the motions be denied. The district court
   adopted the recommendations in full and denied reconsideration. Then, on
   September 27, 2019, the district court denied Green’s habeas petition and
   denied him a COA to appeal the ruling. Green timely moved this court for a
   COA.
   II. Standard of Review
          Green’s substantive claims are governed by the Anti-Terrorism and
   Effective Death Penalty Act (“AEDPA”). Under AEDPA, a federal court
   may order habeas relief on a claim that was adjudicated on the merits by a
   state court only when the state court’s adjudication “resulted in [either] a
   decision that was contrary to, or involved an unreasonable application of,
   clearly established Federal law, as determined by the Supreme Court of the
   United States, or . . . a decision that was based on an unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.” 28 U.S.C. § 2254(d); accord Brown v. Payton, 544 U.S. 133, 141
   (2005). To appeal a “final order[] that dispose[s] of the merits of a habeas
   corpus proceeding,” Harbison v. Bell, 556 U.S. 180, 183 (2009), Green must
   obtain a COA certifying that he has made “a substantial showing of the denial




                                           7
Case: 19-70019         Document: 00515924220                Page: 8       Date Filed: 07/02/2021




                                           No. 19-70019


   of a constitutional right.” 28 U.S.C. § 2253(c)(2). A COA will issue if Green
   demonstrates “that reasonable jurists could debate whether (or, for that
   matter, agree that) the petition should have been resolved in a different
   manner or that the issues presented were ‘adequate to deserve
   encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336
   (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
             Under our precedents, a COA is not required to appeal a district
   court’s denial of a petitioner’s motion for funding for investigative assistance
   in a habeas proceeding. Hill v. Johnson, 210 F.3d 481, 487 (5th Cir. 2000).
   We review the district court’s denial of funding for an abuse of discretion. 3
   See id.
   III.      Discussion
       A. Green’s Request for Funding for Investigatory Services
             We first must consider the district court’s denial of Green’s request
   for § 3599(f) funding. Subsections 3599(a)(2) and (f) of Title 18 allow a


             3
             In Ayestas v. Davis, 138 S. Ct. 1080, 1089 n.1 (2018), the Supreme Court discussed
   the COA requirement while reviewing this court’s decision on the appeal of a § 3599(f)
   funding denial, but the Court declined to review our conclusion that no COA was needed
   in that case. The Court reasoned that it had jurisdiction to review both COA denials and
   merits rulings and, because it ultimately ruled that the district court in that case had applied
   the incorrect standard in denying the petitioner’s funding request, the Court determined
   that reversal was appropriate regardless of whether the appealed circuit-court decision was
   construed as a denial of a COA or an affirmance of the district court’s decision on the
   merits. See id. (“[W]e find it unnecessary to resolve the issue. Though we take no view on
   the merits, we will assume for the sake of argument that the Court of Appeals could not
   entertain petitioner’s § 3599 claim without the issuance of a COA.”). As the Supreme
   Court did not reach the question, we have continued to adhere to our prior precedents
   holding that an appeal of a district court’s denial of a request for habeas investigatory
   funding is not subject to the COA requirement. See Nelson v. Davis, 952 F.3d 651, 658 (5th
   Cir. 2020); Ayestas v. Davis, 933 F.3d 384, 388 (5th Cir. 2019) (applying the abuse of
   discretion standard to review the funding denial on remand from the Supreme Court), cert.
   denied, 140 S. Ct. 1107 (2020).




                                                  8
Case: 19-70019      Document: 00515924220           Page: 9   Date Filed: 07/02/2021




                                     No. 19-70019


   district court to authorize funding for a habeas petitioner in a capital case to
   obtain “investigative, expert, or other services” if the court finds that the
   defendant is otherwise “financially unable to obtain” the services and the
   services “are reasonably necessary for the representation of the” petitioner.
   “Proper application of the ‘reasonably necessary’ standard . . . requires
   courts to consider the potential merit of the claims that the applicant wants
   to pursue, the likelihood that services will generate useful and admissible
   evidence, and the prospect that the applicant will be able to clear any
   procedural hurdles standing in the way.” Ayestas, 138 S. Ct. at 1094. “[I]t
   would not be reasonable—in fact, it would be quite unreasonable—to think
   that services are necessary to the applicant’s representation if, realistically
   speaking, they stand little hope of helping him win relief.” Id.
          In this case, Green requested up to $39,380 to hire two mental health
   experts to assess whether the pretrial evaluation of Green performed by the
   defense’s mental health experts was adequate in connection with his Atkins
   and ineffective assistance of counsel claims. As an initial matter, it is not at
   all clear that the district court would have been permitted to consider any
   evidence that the funding would have generated had Green’s request been
   granted. Under AEDPA, the focus of federal habeas review of claims that
   were adjudicated on the merits by a state court is the reasonableness of the
   state court’s determinations, and thus the Supreme Court has held that
   review is ordinarily restricted to the record that was before the state court
   when it made its decision. See Cullen v. Pinholster, 563 U.S. 170, 182 (2011).
   Although Green contends that the claims that he was attempting to advance
   with his funding request are different from the claims Green presented to the
   state habeas court, the district court concluded that they were the same
   claims. See Green, 414 F. Supp. 3d at 918. If the district court is correct, the
   Pinholster bar to introducing new evidence in a federal habeas proceeding
   would apply. See Pinholster, 563 U.S. at 182.




                                          9
Case: 19-70019     Document: 00515924220            Page: 10   Date Filed: 07/02/2021




                                     No. 19-70019


          In any event, the district court did not err in concluding that the
   requested funding could not further viable claims even if the new evidence
   could be considered.       Regarding the Atkins claim, the district court
   determined that successfully demonstrating Green’s adaptive deficits would
   not result in Green prevailing because the lowest IQ score that Green
   submitted in his state proceedings—78—was too high to make the state
   courts’ finding that he was not intellectually disabled unreasonable. The
   Supreme Court has defined an intellectually disabled person as an individual
   with (1) significantly subaverage general intellectual functioning (2) paired
   with adaptive deficits in multiple basic skill areas (3) that manifest before the
   age of 18. Atkins, 536 U.S. at 309 n.3. As to the first prong, the Supreme
   Court has held that the “cutoff” for significantly subaverage general
   intelligence that might qualify one as intellectually disabled is an IQ score of
   70. Id. at 309 n. 5. Therefore, taking into account a five-point standard error
   of measurement (“SEM”) that reflects the inherent imprecision of IQ tests,
   the Supreme Court has held that a defendant who demonstrates an IQ score
   of “between 70 and 75 or lower” satisfies the first criterium of intellectual
   disability.   Id.; Hall v. Florida, 572 U.S. 701, 722 (2014).           In such
   circumstances, a state court must “move on to consider [a defendant’s]
   adaptive functioning.” Moore v. Texas, 137 S. Ct. 1039, 1049 (2017).
          Green contended in his request for funding that, “[a]fter applying the
   SEM, an IQ between 70 and 75 or lower is typically considered the cutoff IQ
   score for the intellectual function prong of the mental retardation definition”
   (alterations and internal quotes omitted). Similarly, in his brief in support of
   his motion for a COA, Green argues that the district court erred because “an
   IQ-score of 70-75 is not an absolute cutoff for prong-1” in light of the
   Supreme Court’s holding in Hall v. Florida that “the intellectual-disability
   determination should consider the [SEM], which is plus-or-minus 5-points




                                          10
Case: 19-70019      Document: 00515924220            Page: 11    Date Filed: 07/02/2021




                                      No. 19-70019


   from the score.” Green states that, “[a]fter applying the SEM to Green’s
   score of 78 . . . Green may fall within the cutoff for intellectual disability.”
          Green’s argument is based on a misapprehension of Hall’s discussion
   of the SEM. The Hall Court held that, because there is a five-point SEM
   inherent in IQ testing, applying a strict 70-IQ-score cutoff for intellectual
   disability carries with it “an unacceptable risk that persons with intellectual
   disability”—that is, persons with IQ scores of 70 or below with adaptive
   deficits that set in prior to the age of 18—“will be executed.” Hall, 572 U.S.
   at 704. The rule that a state court must consider a defendant’s adaptive
   deficits if he demonstrates an IQ score “between 70 and 75 or lower,” Hall,
   572 U.S. at 722, already accounts for the SEM. See Moore, 137 S. Ct. at 1049
   (“Moore’s score of 74, adjusted for the standard error of measurement,
   yields a range of 69 to 79 . . . . Because the lower end of Moore’s score range
   falls at or below 70, the [T]CCA had to move on to consider Moore’s
   adaptive functioning.”) Green’s argument that the state court had to
   consider his adaptive deficits because the lower end of his SEM adjusted IQ
   score falls into the “between 70 and 75” range would have us double count
   the SEM.
          The district court was thus correct that Green’s IQ score of 78 did not
   fall below the threshold that would make it unreasonable for a state court to
   find that he is not intellectually disabled without evaluating his adaptive
   functioning. And, consequently, the district court was correct that the
   funding Green requested for adaptive testing had no hope of furthering viable
   Atkins-related claims. Because Green’s IQ score was not within the range
   that would obligate the state court to consider his adaptive functioning,
   demonstrating Green’s adaptive deficits would not make the state court’s
   finding that he was not intellectually disabled unreasonable.




                                           11
Case: 19-70019     Document: 00515924220            Page: 12   Date Filed: 07/02/2021




                                     No. 19-70019


          The district court also determined that, even if Green retained expert
   witnesses who would testify that the mental health evaluations performed by
   the defense experts at trial were inadequate, this would not demonstrate that
   Green’s trial counsel had been ineffective. Such evidence would simply
   produce a conflict between expert witnesses, the court reasoned, and trial
   counsel may generally reasonably rely on the evaluations and opinions of
   experts without being deemed ineffective for doing so, regardless of whether
   experts with a different opinion can later be produced. The court thus
   concluded that there was no chance the funding would not further a viable
   ineffective assistance claim and it therefore was not reasonably necessary to
   Green’s representation, and the court accordingly denied the motions.
          To prevail on his ineffective assistance claims under the clearly
   established federal standard set forth in Strickland v. Washington, Green must
   demonstrate both that his trial counsel committed a serious error that fell
   below an objective standard of reasonableness and that a reasonable
   probability exists that, but for the error, the defendant would have obtained
   a different result at trial. 466 U.S. 668, 687–91 (1984). Under the first prong
   of the inquiry, “[a]n expert’s failure to diagnose a mental condition does not
   constitute ineffective assistance of counsel, and [a defendant] has no
   constitutional guarantee of effective assistance of experts.” Earp v. Cullen,
   623 F.3d 1065, 1077 (9th Cir. 2010) (emphasis in original). It is generally not
   an unreasonable professional error for counsel to trust the opinions of mental
   health experts when deciding on what defensive theories to pursue. See, e.g.,
   Wilson v. Greene, 155 F.3d 396, 401 (4th Cir. 1998); Hendricks v. Calderon, 70
   F.3d 1032, 1038 (9th Cir. 1995) (“In general, an attorney is entitled to rely on
   the opinions of mental health experts in deciding whether to pursue an
   insanity or diminished capacity defense.”); Turner v. Epps, 412 F. App’x 696,
   702 (5th Cir. 2011) (unpublished) (“Counsel should be permitted to rely
   upon the objectively reasonable evaluations and opinions of expert witnesses




                                         12
Case: 19-70019     Document: 00515924220           Page: 13   Date Filed: 07/02/2021




                                    No. 19-70019


   without worrying that a reviewing court will substitute its own judgment . . .
   and rule that his performance was substandard for doing so.” (quoting Smith
   v. Cockrell, 311 F.3d 661, 676–77 (5th Cir. 2002), overruled in part on other
   grounds, Tennard v. Dretke, 542 U.S. 274 (2004))); Wilson v. Sirmons, 536
   F.3d 1064, 1089 (10th Cir. 2008) (noting that, to a degree, counsel should be
   able to rely on an expert to determine what evidence is necessary for an
   effective evaluation, and what additional evidence the expert needs to
   complete testing).
          This is not to say that defense counsel is not required to seek a second
   opinion when an expert’s evaluation is so clearly deficient or the expert’s
   conclusions so obviously wrong that the shortcomings should be apparent to
   even defense counsel’s untrained eye. See, e.g., Buck v. Davis, 137 S. Ct. 759,
   775 (2017); Wilson, 155 F.3d at 408 (Michael, J., concurring in part). And
   defense counsel can render deficient performance by not giving an expert
   sufficient time to conduct a proper evaluation or by failing to perform an
   adequate investigation of a defendant’s background and character to discover
   information relevant to a mental health expert’s inquiry. See Walbey v.
   Quarterman, 309 F. App’x 795, 800–01 (5th Cir. 2009) (unpublished) (citing
   Wiggins v. Smith, 539 U.S. 510, 521 (2003)). But the hallmark of these claims
   is that the unreasonableness of counsel’s reliance on the expert is apparent
   in light of “prevailing professional norms” for counsel. Wiggins, 539 U.S. at
   521 (quoting Strickland, 466 U.S. at 688). Thus, evidence that other mental
   health experts disagreed with a defense expert’s evaluation would not in itself
   indicate that it was unreasonable for trial counsel to rely on the evaluation.
   The very fact that an expert opinion is needed to determine whether the
   defense experts’ mental health evaluations were adequate indicates that any
   deficiency was not so obvious to a lay person that trial counsel’s reliance was
   unreasonable. Accordingly, the district court was correct that the requested
   services would not further a viable ineffective assistance claim and therefore




                                         13
Case: 19-70019     Document: 00515924220           Page: 14   Date Filed: 07/02/2021




                                    No. 19-70019


   were not “reasonably necessary to [Green’s] representation.” 18 U.S.C.
   § 3599(f).
      B. Green’s Motion for a COA
          We now turn to the merits of Green’s habeas claims. As a threshold
   matter, Green contends that the district court employed the wrong legal
   standard in evaluating the state courts’ decisions. The district court cited
   our decision in Evans v. Davis, 875 F.3d 210, 216–217 (5th Cir. 2017), for the
   proposition that “a federal habeas court reviewing a state court’s rejection
   on the merits of a claim for relief pursuant to AEDPA must focus exclusively
   on the propriety of the ultimate decision reached by the state court and not
   evaluate the quality, or lack thereof, of the state court’s written opinion
   supporting its decision.” Green, 414 F. Supp. 3d at 908. Green argues that
   this rule is incompatible with the Supreme Court’s decision in Wilson v.
   Sellers, 138 S. Ct. 1188, 1196–1197 (2018), in which the Court held that, when
   a state appeals court affirms a lower court decision without explanation,
   federal habeas courts should “look through” to the last reasoned state court
   decision and, absent contrary evidence, presume that the reviewing court
   adopted the lower court’s reasoning. It would be unnecessary to identify the
   reasoning on which the state court decision rests if federal courts only
   evaluate the ultimate disposition, Green appears to argue.
          Green confuses a state court’s granular analysis with the overall
   grounds for a state court’s decision. Wilson indicates that a federal habeas
   court should “look through” to the last reasoned state court decision to
   determine the general basis for a state appeals court’s ruling. 138 S. Ct. at
   1196–1197. For example, if a state appeals court affirms without explanation
   a lower court decision that a habeas petitioner’s claims fail on the merits, a
   federal habeas court generally should not assume the appeals court instead
   held that the claims were untimely or otherwise procedurally barred. Wilson




                                         14
Case: 19-70019     Document: 00515924220            Page: 15   Date Filed: 07/02/2021




                                     No. 19-70019


   does not suggest that a federal habeas court may withhold deference to a state
   court decision any time a minor flaw that does not affect the ultimate
   disposition can be identified in its analysis. Such a rule would be inconsistent
   with 28 U.S.C. § 2254(d)’s requirement that relief be granted only when a
   state court adjudication “resulted in a decision that was contrary to, or
   involved an unreasonable application of, clearly established federal law, as
   determined by the Supreme Court of the United States, or . . . was based on
   an unreasonable determination of the facts in light of the evidence presented
   in the state court proceeding” (emphasis added). Moreover, Green fails to
   identify any area in which the district court’s reasoning differed from that of
   the state habeas court’s, so it is unclear what effect his proposed rule would
   have in this case even if he were correct.
          As to the merits of Green’s habeas petition, the district court first
   considered Green’s Atkins claims, observing that clearly established
   Supreme Court precedent prohibits executing an intellectually disabled
   person. Green, 414 F. Supp. 3d at 908–09. The court reviewed the state court
   proceedings in Green’s case, noting that the defense’s neuropsychologist Dr.
   Martinez testified at trial on both direct and cross-examination that Green
   was not intellectually disabled. Id. at 911. Further, during Green’s state
   habeas hearing, Green’s trial counsel testified that three different mental-
   health experts evaluated Green prior to trial and all concluded that he was
   not intellectually disabled. Id. And, as discussed above, the lowest IQ score
   Green submitted during the state proceedings was 78, which is outside of the
   range that would render it unreasonable for a state court to determine he is
   not intellectually disabled without considering his adaptive functioning. See
   Moore, 137 S. Ct. at 1049. In any event, as the district court noted, testimony
   regarding Green’s academic, employment, and relationship history that was
   presented during both Green’s trial and state habeas proceedings indicated
   that Green did not suffer from deficits in adaptive skills significant enough to




                                          15
Case: 19-70019        Document: 00515924220              Page: 16       Date Filed: 07/02/2021




                                          No. 19-70019


   indicate an intellectual disability. Green, 414 F. Supp. 3d at 912–13. Based
   on this evidence, the district court determined that the TCCA’s rejection of
   Green’s Atkins intellectual disability claim was not contrary to or an
   unreasonable application of clearly established federal law, nor based on an
   unreasonable determination of the facts in light of the evidence presented in
   the state court proceeding. Id. at 913.
           The district court was, at minimum, correct that the lowest IQ-score
   Green submitted to the state court was too high to satisfy the first prong of
   Atkins, meaning it was not unreasonable for the state court to find that he was
   not intellectually disabled. Atkins, 536 U.S. at 309 n.3. This alone is
   sufficient to foreclose relief on his Atkins claim, and jurists of reason would
   not debate whether this conclusion is correct. See Miller-El, 537 U.S. at 336.
           Next, the district court concluded that the TCCA had adopted the
   lower state habeas court’s reasoning in rejecting on the merits Green’s
   argument for extending Atkins to prohibit the execution of mentally ill
   defendants. 4 Green, 414 F. Supp. 3d at 914. The denial was not contrary to
   or an unreasonable application of clearly established federal law, the district
   court continued, given that the Supreme Court has not applied Atkins to
   prohibit the execution of mentally ill people who are not intellectually
   disabled and the Fifth Circuit has repeatedly rejected virtually identical
   arguments on the issue to those raised by Green. Id. at 914–15 (citing Smith
   v. Davis, 927 F.3d 313, 339 (5th Cir. 2019); Rockwell v. Davis, 853 F.3d 758,
   763 (5th Cir. 2017); Mays v. Stephens, 757 F.3d 211, 219 (5th Cir. 2014); and



           4
             Title 28 U.S.C. § 2254(b)(2) provides that a federal court may deny habeas relief
   “on the merits, notwithstanding the failure of the applicant to exhaust the remedies
   available in the courts of the State.” Because we find that the claims at issue lack merit in
   any event, we do not address the TCCA’s alternative ruling that several of Green’s claims
   were procedurally defaulted under state law. See Ex parte Green, 2015 WL 3899220 at *1.




                                                16
Case: 19-70019        Document: 00515924220               Page: 17       Date Filed: 07/02/2021




                                           No. 19-70019


   In re Neville, 440 F.3d 220, 221 (5th Cir. 2006)). The district court was
   correct that no clearly established federal law prohibits executing mentally ill
   defendants who are not intellectually disabled, and reasonable jurists would
   not debate this conclusion. 5
           The district court then turned to Green’s claims related to his
   shackling at trial. The court noted that, under clearly established Supreme
   Court precedent, states may not use physical restraints that are visible to the
   jury on a defendant during any phase of a capital proceeding absent special


           5
             Because these claims are meritless, Green has likewise failed to demonstrate that
   it was unreasonable for the state court to deny his ineffective assistance claims that were
   based on his counsel’s failure to raise these arguments. Green argues that the district court
   erred because these ineffective assistance claims are not the same claims that the state court
   adjudicated on the merits. If we understand him correctly, he contends that, in the state
   habeas proceedings, he argued for a rule categorically excluding mentally ill people from the
   death penalty, whereas he now argues that the Eighth Amendment prohibits executing
   specifically him due to the unique characteristics of his particular mental illness. He
   similarly argues that his claims related to his trial counsel’s failure to present evidence of
   his allegedly diminished capacity due to “abandonment rage” are different from the claims
   he presented to the state court regarding his allegedly diminished capacity from mental
   illness more generally. However, 28 U.S.C. § 2254(b) prohibits federal habeas courts from
   granting relief to state prisoners on claims that were not presented in state courts absent a
   showing of cause for and prejudice from the default. See Trevino v. Thaler, 569 U.S. 413,
   421 (2013).
            Green contends that his state habeas counsel was ineffective for not raising these
   claims in the state habeas proceedings and that this ineffectiveness should excuse the
   procedural default under Trevino v. Thaler, 569 U.S. 413, 422–427 (2013) and Martinez v.
   Ryan, 566 U.S. 1, 12-14 (2012). But Green’s new claims are arguments for an extension of
   current law, and, even if we assume arguendo that they have enough merit that Green was
   actually prejudiced by state habeas counsel’s failure to raise them, Green nonetheless fails
   to show the error necessary to satisfy the other prong of the ineffective assistance test
   because “counsel cannot be ineffective for failing to assert a novel extension of the
   reasoning of a Supreme Court case.” Jones v. Davis, 673 F. App’x 369, 375 (5th Cir. 2016)
   (unpublished) (citing Ragland v. United States, 756 F.3d 597, 601 (8th Cir. 2014)). Thus,
   to the extent Green actually did present claims to the district court that were not
   adjudicated on the merits by the state courts, those claims were procedurally defaulted and
   barred by § 2254(b).




                                                17
Case: 19-70019     Document: 00515924220            Page: 18   Date Filed: 07/02/2021




                                     No. 19-70019


   circumstances like a specific safety concern or escape risk. Green, 414 F.
   Supp. 3d at 916 (citing Deck v. Missouri, 544 U.S. 622, 626 (2005)).
          The court then reviewed the evidence related to Green’s shackling
   claims that was presented during Green’s state habeas proceedings. Id. at
   915–16. Before the Texas habeas court, several of Green’s trial counsel
   testified that, although Green was shackled during the trial, it would have
   been impossible for the jury to see the shackles because only Green’s legs had
   been restrained, Green never entered or exited the courtroom while the jury
   was present, and Green sat behind a solid wooden table with a backing that
   extended to the floor and obscured his lower half at all times that the jury was
   in the courtroom. Id. at 915. The bailiff for Green’s trial likewise testified
   that the jury had been unable to view Green’s leg restraints during the
   proceedings due to the location and structure of the table at which he sat. Id.
   Conversely, Green introduced the testimony of two jurors who stated they
   had been aware that Green was shackled during the trial. Id. at 916. One
   juror testified that he had seen Green in leg restraints several times during
   both the guilt/innocence and punishment phases, while the other juror stated
   that he had not actually seen Green’s shackles during the trial but had noticed
   that Green was not moving naturally and assumed that he was restrained. Id.
   The state habeas court found that the jurors’ testimony was not credible,
   concluded that no juror saw Green’s shackles, and issued a recommendation
   that Green’s shackling claims be denied, which the TCCA then adopted. Id.
          The district court stated that AEDPA generally does not allow federal
   courts to second-guess a state court’s credibility determinations. Id. In light
   of the contrary testimony from Green’s trial counsel and the bailiff, the court
   continued, it was not unreasonable for the state court to discredit the jurors’
   claims that they were aware of Green’s shackles during trial, the district court
   continued, and the state court’s denial of Green’s shackling claims thus




                                         18
Case: 19-70019     Document: 00515924220            Page: 19   Date Filed: 07/02/2021




                                     No. 19-70019


   neither rested on an unreasonable reading of the evidence nor conflicted with
   clearly established federal law. Id.
          The district court was correct that AEDPA generally requires us to
   defer to a state court’s factual findings, including its credibility
   determinations. See Miller-El, 537 U.S. at 340–41; 28 U.S.C. § 2254(e)(1).
   “[D]eterminations of demeanor and credibility . . . are peculiarly within a
   trial judge’s province” on even direct review, Wainwright v. Witt, 469 U.S.
   412, 428 (1985), and when this axiom stands in conjunction with the
   additional deference that AEDPA mandates, it sets a very high bar for
   defeating a state court’s in-person credibility determinations based only on a
   paper record. We may only depart from the state court’s credibility findings
   when there is “clear and convincing evidence” in the record rebutting the
   presumption that they are correct. 28 U.S.C. § 2254(e)(1).
          In this case, the conflicting evidence stood nearly in equipoise with
   respect to whether the jurors saw Green’s shackles, with two witnesses
   testifying that jurors were aware of the shackles and several others testifying
   that that would not have been possible. Resolving this sort of factual conflict
   is the duty of the state habeas court, who is able to evaluate the demeanor of
   the various witnesses, see Wainwright, 469 U.S. at 428, and the district court
   was correct that the evidence was not so contrary to the state court’s findings
   that we may overturn them. Because we must accept that jurors never saw
   Green in shackles, his claims related to his shackling must necessarily fail,
   and reasonable jurists would not debate this conclusion.
          Last, the district court evaluated Green’s remaining ineffective
   assistance of trial counsel claims, which were based on trial counsel’s failure
   to present evidence of Green’s diminished capacity due to mental illness and
   abandonment rage during the guilt/innocence phase or additional mitigation
   evidence related to Green’s mental illness during the punishment phase.




                                          19
Case: 19-70019        Document: 00515924220               Page: 20        Date Filed: 07/02/2021




                                           No. 19-70019


   Green, 414 F. Supp. 3d at 917–26. The district court noted the clearly
   established Strickland standard for ineffective assistance claims described
   above, requiring both a showing of error by trial counsel and a demonstration
   of prejudice. Id. at 919–20 (citing Strickland, 466 U.S. at 687–91). There is
   a strong presumption that trial counsel’s performance fell within the wide
   range of reasonable professional assistance, the court continued, and this
   presumption combines with AEDPA’s standard of review to make federal
   review of ineffective assistance claims that were adjudicated on the merits
   and denied in state court “doubly deferential.” Id. at 920.
           The district court found that Green had presented “more expansive
   versions of these same ineffective assistance complaints” in his state habeas
   petition. 6 Id. at 918. There, both the clinical psychologist who served as the
   defense team’s mitigation specialist and Green’s counsel testified that they
   made a strategic choice not to present evidence of Green’s mental illness
   during the guilt/innocence phase of the trial. Id. The letter Green had
   written detailing his reasons and plan for killing Lovetta and her children was
   fully coherent, they noted, and it demonstrated that Green was not insane or
   experiencing the kind of psychotic break from reality that might have caused
   him to take Lovetta’s and Montgomery’s lives without acting knowingly and
   intentionally. Id.
           Green does not seriously contest this finding; in his brief in support of
   his COA motion, Green concedes that “when he committed the crime by
   killing Lovetta and Jazzmen[,] he [did not] believe[] he was killing someone
   else or aliens.” He instead argues that “[m]itigation is what this issue is
   about” and states “[t]he issue is whether the mens rea of the crime was


           6
             Green disputes this determination. But, as stated, if he is correct that his current
   ineffective assistance claims differ from those presented to the state habeas court, the claims
   are barred by § 2254(b). See supra note 5.




                                                 20
Case: 19-70019       Document: 00515924220              Page: 21      Date Filed: 07/02/2021




                                         No. 19-70019


   sufficiently negated to warrant a sentence of life rather than death.” But this
   wrongly conflates a showing of mitigating circumstances with negating the
   mens rea element of capital murder.
           In Texas, capital murder trials proceed in two stages—the first
   determining whether the defendant is guilty, the second deciding whether,
   based on the defendant’s likelihood of future dangerousness and the presence
   or absence of mitigating circumstances, the defendant will be sentenced to
   death or life imprisonment. See Tex. Code Crim. Proc. art. 37.071. As
   the district court noted, the state courts in Green’s case determined both on
   direct appeal and in his habeas proceeding that there is no diminished capacity
   affirmative defense to capital murder in Texas other than insanity. Green,
   414 F. Supp. 3d at 920–21 & n.49. Thus, during the guilt/innocence phase
   of the trial, evidence of a mental illness that falls short of insanity can at best
   negate the mens rea element of the offense—i.e., show that a defendant did
   not act knowingly or intentionally because, for example, he was under a
   delusion or hallucination at the time of the alleged crime. 7 Id.
           Negating the mens rea element is a different concept from mitigation
   evidence—that is, “evidence of the defendant’s background or character or
   the circumstances of the offense that militates for or mitigates against the
   imposition of the death penalty” and “that a juror might regard as reducing
   the defendant’s moral blameworthiness,” Tex. Code Crim. Proc. art.



           7
             Under Texas law, an insanity affirmative defense—which requires a showing that
   mental illness prevented a defendant from knowing that his conduct was wrong—differs
   from a defense that mental illness prevented a defendant from forming the mens rea
   required to commit the crime. See Ruffin v. State, 270 S.W.3d 586, 592 n.15 (Tex. Crim.
   App. 2008) (“[P]ersons [who are] legally insane are not necessarily lacking mens rea. Even
   defendants who are most demonstrably legally insane rarely lack the mens rea for the
   highest charged offense.” (quoting Stephen J. Morse, Undiminished Confusion in
   Diminished Capacity, 75 J. Crim. L. & Criminology 1, 18 (1984))).




                                              21
Case: 19-70019     Document: 00515924220            Page: 22    Date Filed: 07/02/2021




                                     No. 19-70019


   37.07(d)(1), (f)(4)—which a capital defendant may introduce in the second,
   punishment phase of the trial in order to argue against the death penalty. See
   Penry v. Johnson, 532 U.S. 782, 797 (2001) (holding that the Eighth and
   Fourteenth Amendments require that a jury be permitted to fully consider
   mitigation evidence when imposing the death penalty and “given a vehicle
   for expressing its reasoned moral response to that evidence in rendering its
   sentencing decision” (internal quotes and citations omitted)).                 By
   acknowledging that his mental illness was not so severe that he was acting
   unknowingly and unintentionally when he killed Lovetta and Montgomery,
   Green concedes that his mental illness did not negate the mens rea element of
   capital murder, a binary inquiry that is relevant only during the
   guilt/innocence phase of the trial and has no direct bearing on the
   punishment he received in the second phase of the trial. See Ruffin, 270
   S.W.3d at 593–94. The district court was thus correct that Green failed to
   establish either an error by trial counsel or prejudice to his case based on
   counsel’s decision not to present evidence of Green’s mental illness or
   abandonment rage during the guilt/innocence phase of his trial, and
   reasonable jurists would not debate this conclusion.
          As for Green’s final ineffective assistance claims based on his trial
   counsel’s failure to introduce additional evidence of Green’s background,
   mental illness, and abandonment rage during the punishment phase of his
   trial, the district court observed that the state habeas courts had ruled that the
   claims satisfied neither prong of Strickland. Green, 414 F. Supp. 3d at 922–
   23. Green’s “trial counsel presented evidence at [the punishment phase of]
   trial showing [Green] grew up in a disadvantaged, neglected, abusive
   environment in which he was exposed to violence, forced to fight, and
   deprived of the emotional support he needed to be able to deal with his
   mental and emotional problems.” Id. at 923. The “defense team presented
   the testimony of [Green]’s younger brother, mother, maternal grandmother,




                                          22
Case: 19-70019       Document: 00515924220              Page: 23       Date Filed: 07/02/2021




                                         No. 19-70019


   aunt, and a pair of mental health experts, who described at great length the
   difficulties [Green] experienced growing up in a disadvantaged family, with
   many relatives who displayed signs of mental illness and a physically abusive
   biological father and a neglectful mother.” Id. at 925. The defense’s “mental
   health experts [also] furnished testimony regarding [Green]’s poor academic
   performance and low intellectual functioning,” and one of them “furnished
   a diagnosis of Schizoaffective Disorder of the Bipolar Type, which he
   described as a severe form of mental illness negatively affecting Petitioner's
   cognitive abilities and interpersonal relationships.” Id.
           The district court characterized Green’s current claims as “arguing
   in conclusory fashion that his trial counsel could have done a better and more
   convincing[] job presenting the mitigating evidence the defense actually
   presented at trial, and should have further investigated and presented
   additional available mitigating evidence.” Id. at 922. But the state habeas
   courts concluded that the additional mitigating evidence that Green argues
   should have been introduced “was largely duplicative of the mitigating
   evidence [Green]’s trial counsel presented at trial.” 8 Id. at 924. Further, the
   state courts determined that, based on their testimony during the state habeas
   proceedings, Green’s trial counsel made reasonable strategic decisions to
   present the evidence in the manner they did, including by introducing it
   through the testimony of Green’s family members and defense clinical
   mental health experts rather than a forensic social historian as Green now
   argues they should have. Id.


           8
             As the district court noted, the additional evidence Green argues his counsel
   should have introduced included affidavits and testimony from his family members,
   friends, and a forensic mental health expert that were “replete with double-edged
   evidence” about Green’s past violent behavior “that was just as likely to harm [Green] on
   the future dangerousness special issue as to potentially help him on the mitigation special
   issue.” See Green, 414 F. Supp. 3d at 924–26.




                                               23
Case: 19-70019       Document: 00515924220           Page: 24   Date Filed: 07/02/2021




                                      No. 19-70019


             The district court found that these conclusions were reasonable. The
   court also determined that, unlike in the Supreme Court cases on which
   Green relies, Green’s trial counsel performed an extensive investigation into
   Green’s background and presented a substantial case in mitigation. Id. (citing
   Porter v. McCollum, 558 U.S. 30, 39–40 (2009); Wiggins, 539 U.S. at 524–26;
   and Williams v. Taylor, 529 U.S. 362, 395–96 (2000)). The district court was
   correct that the additional testimony Green argues his counsel should have
   presented added little, if anything, to the comprehensive mitigation evidence
   Green’s trial counsel presented and potentially opened the door to
   devastating cross-examination about Green’s character and past misconduct.
   Thus, Green fails to establish either an error or prejudice from trial counsel’s
   decision not to present the mitigation evidence in the way Green contends
   they should have, nor from counsel’s failure to present the additional
   evidence Green identifies.       Reasonable jurists would not debate this
   conclusion, and it therefore does not warrant a COA. See Miller-El, 537 U.S.
   at 336.
                                        * * *
             Based on the foregoing, we AFFIRM the district court’s denial of
   funding and DENY Green’s motion for a COA.




                                          24